ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_01_FR.txt. 52 BARCELONA TRACTION (DÉCL. PETRÉN ET ONYEAMA)

MM. PETRÉN et ONYEAMA, juges, font la déclaration commune sui-
vante:

Nous sommes d’accord avec le dispositif et les motifs de l’arrêt sous
réserve de la déclaration suivante:

Au sujet de la nationalité de la Barcelona Traction, l’arrêt mentionne
l'existence d'opinions selon lesquelles on pourrait opposer à l'exercice
du droit de protection diplomatique envers une société le manque d’un
lien effectif entre la société et l’Etat qui réclame le droit de protection.
Dans ce contexte, l’arrêt évoque aussi la décision rendue en l'affaire
Nottebohm selon laquelle l’absence d’un lien de rattachement réel entre
un Etat et une personne physique ayant acquis sa nationalité peut être
opposée à l’exercice par cet Etat de la protection diplomatique à l’égard
de ladite personne. Le présent arrêt conclut ensuite que, étant donné les
aspects de droit et de fait que présente la protection en l’espèce, il ne
saurait y avoir d’analogie avec les questions soulevées ou la décision prise
en l’affaire Nottebohm.

Or, dans la présente affaire, le Gouvernement espagnol a fait valoir et
le Gouvernement belge n’a pas contesté que, la Barcelona Traction ayant
été constituée selon ia loi canadienne et ayant son siège statutaire à
Toronto, elle est de nationalité canadienne et que le Canada est qualifié
pour la protéger.

Le droit de protection du Canada étant ainsi reconnu par les deux
Parties au litige, la première question qui s'impose à la Cour dans le
cadre de la troisième exception préliminaire, se réduit à savoir si, à côté
du droit de protection revenant à l’État national d’une société, il peut
exister pour un autre Etat un droit de protéger des actionnaires de la
société qui sont ses ressortissants. Dans ces conditions, il n’y a pas lieu
pour la Cour d’aborder en l’espèce la question de savoir si le principe du
lien effectif est applicable à la protection diplomatique des personnes
morales et encore moins de faire des conjectures pour savoir si, dans
l’affirmative, des objections valables auraient pu être faites contre
l'exercice par le Canada de la protection diplomatique de la Barcelona
Traction.

M. Lacus, juge, fait la déclaration suivante:

Je souscris pleinement aux motifs et aux conclusions de l’arrêt mais
voudrais y ajouter l'observation suivante:

La Cour a constaté, compte tenu des éléments de droit et de fait
pertinents, que le demandeur, le Gouvernement belge, n’a pas qualité
en l’espèce. En même temps, elle a dit que la procédure qui vient de
s’achever n’affecte pas le droit de protection du Gouvernement canadien
en ce qui concerne la Barcelona Traction.

53
